                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Jorge M. C. M.,                                  Case No. 18-cv-2711 (PJS/TNL)

              Plaintiff,

 v.                                                             ORDER

 Leslie Tritten,
 Field Office Director U.S. Citizenship &
 Immigration Services Minneapolis, MN et
 al.,

              Defendants.


      This matter is before the Court on Defendants’ Request for Stay (ECF No. 8)

based on “the lapse in appropriations to the Department of Justice.” Department of

Justice attorneys are prohibited from working, even on a voluntary basis, “except for

emergencies involving the safety of human life or the protection of property” until

funding is restored to the Department. 31 U.S.C. § 1342. Based on the foregoing, IT IS

HEREBY ORDERED that Defendants’ Request for Stay (ECF No. 8) is GRANTED,

and counsel for Defendants shall inform the Court as soon as Congress has appropriated

funds for the Department to resume operations.



Date: January 18    , 2019                             s/ Tony N. Leung
                                                 Tony N. Leung
                                                 United States Magistrate Judge
